Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
 

Response to Communication(s)
2.	The present Office Action is based upon the original patent application filed as modified by the preliminary amendment filed on 06/26/2020. Claims 2-14 were canceled and new claims 19-28 are added. Claims 1 and 15-28 are now pending in the present application.

Priority
3.	Receipt is acknowledged of papers submitted (CN 201711457416.6, filed 12/28/2017) for foreign priority under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
4. 	The information disclosure statement filed 08/31/2020 complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609. It has been considered and placed in the application file.

Specification
5. 	The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
A person shall be entitled to a patent unless -
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


6. 	Claims 1, 15-19, 21-24 and 26-28 are rejected under 35 U.S.C. 102(a)(1) or (2) as being anticipated by Lu et al. (U.S. 11,076,328; hereinafter refer as “Lu”).

	- In regard to claim 1, Lu discloses a wireless communication method, which comprises
transmitting, by a first communication device (for example see Source eNB, eNB1 in figs. 7A-B, 8A-D), first information to a second communication device (for example see handover request/required in figs. 7A-B, 8A-D; wherein target eNB or eNB2/3 or MME is the “second communication device”), wherein the first information includes identification information of an aerial user terminal (for example see col. 4, lines 17-21: ‘information specific to an unmanned aerial vehicle’; and where the information is forwarded to MME as specified in col. 14, lines 33-40).

- Regarding claim 15, Lu also discloses for the first communication device having limitations mirrored method steps of claim 1, respectively. Thus, they are rejected for the same rationales applied to claim 1 discussed above, as additionally disclosed in fig. 23; col. 39, lines 11-13, 48-61; and in the respective portions of the specification.

- In regard to claim 17, Lu also discloses for the second communication device which only differs from the first communication device as in claim 1 in terms of the category (source eNB vs target eNB/MME or ‘transmitting unit’ vs ‘receiving unit’, e.g. network interface as disclosed in col. 39, lines 48-61), and is substantially corresponding to claim 1 with respect to the technical features (transmitting vs receiving, etc.).
Therefore, it is deemed obvious over claims 1, 15, respectively, for the same rationales applied to claims 1, 15 discussed above.

	- Regarding claims 16 and 18, in addition to features recited in base claims (see rationales discussed above), Lu further discloses for ‘second information’ including information on forwarding the first information (for example see figs. 8C-D; col. 15, lines 26-31; wherein ‘second information’ is geographical location information of the unmanned aerial vehicle); and determining whether forwarding condition is satisfied or not to forward the first information (for example see steps S803’, S809’ in figs. 8C-D; col. 15, lines 32-41; col. 6, lines 29-32; col. 11, lines 39-60).

	- In regard to claims 19 and 24, in addition to features recited in base claims (see rationales discussed above), Lu further discloses for wherein the first information further includes at least one piece of mobility status information of the aerial user terminal, location status information of the aerial user terminal, radio resource measurement information of the aerial user terminal, configuration information of the aerial user terminal, and scheduling for example see col. 14, lines 6-11, 33-40; col. 15, lines 26-31; col. 28, lines 8-11; col. 39, lines 31-47).

	- Regarding claims 22-23 and 27-28, in addition to features recited in base claims (see rationales discussed above), Lu further discloses for receiving a ‘first request’ for the first information transmitted by the second communication device (for example see steps S801, S801’ in figs. 8A-D; col. 11, lines 39-60; col. 12, line 59 through col. 13, line 14); 
wherein the transmitting unit is configured to transmit the first information to the second communication device in response to the first request (for example see steps S802, S802’ in figs. 8A-D; col. 11, lines 39-60; col. 12, line 59 through col. 13, line 14) and
wherein request information for at least one piece of mobility status information of the aerial user terminal, location status information of the aerial user terminal, radio resource measurement information of the aerial user terminal, configuration information of the aerial user terminal, and scheduling information of the aerial user terminal (for example see col. 14, lines 6-11, 33-40; col. 15, lines 26-31; col. 28, lines 8-11; col. 39, lines 31-47).

- In regard to claims 21 and 26, in addition to features recited in base claims (see rationales discussed above), Lu further discloses for wherein the information on forwarding the first information includes ‘set information of base stations’ to which the first information is forwarded (for example see S702, S702’ in figs. 7A-B, 8A-D; S1001 in fig. 10; Abstract; col. 11, lines 39-60; col. 14, lines 33-40).

Claim Rejections - 35 USC § 103


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.    Determining the scope and contents of the prior art.
2.    Ascertaining the differences between the prior art and the claims at issue.
3.    Resolving the level of ordinary skill in the pertinent art.
4.    Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


7.	Claims 20 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Lu et al. (U.S. 11,076,328) in view of Cella et al. (U.S. 10,754,334; hereinafter refer as ‘Cella’).
	
	- In regard to claims 20 and 25, in addition to features recited in base claims (see rationales discussed above), Lu further discloses for wherein measurement and report configuration including a lots of related information such as ‘reportInterval’ as disclosed in col. 23, lines 40-50; col. 31, line 62 through col. 32, line 2; but fails to explicitly disclose for ‘number of times’ to forward the information. However, features related to forwarding condition, e.g. Lu reference is well known and disclosed by Cella.
In an analogous art, Cella discloses for method and system for IoT; wherein the number of forward error correction are preferred to send fewer packets, e.g. less number of times to forwarding, for not incurring a delay in overall delivery (for example see col. 523, line 51 through col. 524, line 12).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to incorporate the Cella’s teaching into Lu’s reportInterval for not incurring a delay in overall delivery as disclosed in Cella: col. 524, lines 5-12 (and thereinafter) during Lu’s report interval; and as combining with common general knowledge.

8. 	Examiner's Note: In the case of amending the claimed invention, Applicant is respectfully requested to identify the portion(s) or passage(s) as originally filed of the specification, which dictate(s) the structure relied on for proper interpretation on which these amendments are based, including the amended dependent claims in the corresponding embodiment; indicate how the subject-matter of the new claim differs from the state of the art and significance thereof; and also to verify and ascertain the metes and bounds of the claimed invention.

Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Mustafic et al. (U.S. 10,304,343), Kalhan et al. (U.S. 11,122,486) and Hong; Wei  (U.S. 2020/0221280 and U.S. 2021/0144607) are all cited to show system/devices and methods 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tri H. Phan, whose telephone number is (571) 272-3074.  The examiner can normally be reached on M-F (8:00Am-4:30PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi H. Pham can be reached on (571) 272-3179. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000.

/TRI H PHAN/Primary Examiner, Art Unit 2471                                                                                                                                                                                                        
December 3, 2021